JACKSON, Chief Justice.
1, 2, 3. In the case of the City of Savannah vs. Dehony et al., 55 Ga., 33, the judgment of this court was, that it would not control the discretion of the chancellor in granting an injunction to stop the city from collecting taxes for the year 1875, imposed by an ordinance for that year, because it was properly a question of fact for the *35jury whether the business of a keeper of a public stable embraced the business of running omnibusses and hacks to arid from the railroads, the testimony before the chancellor being sufficient to authorize the grant of the injunction on the question of the one business embracing the other, until the case could be sifted and solved before a jury under a full and fair trial in -open court. .
The present suit is for the recovery of taxes paid by the plaintiff for license to run omnibusses and vehicles» and for badges for the same, for the years 1869,1870, 1871, 1872 and 1873, on the ground that they were illegally imposed, inasmuch as the business of keeper of a public stable embraced that of running these vehicles. The plaintiff was one of the. complainants in the injunction cause alluded to above, and it is urged that the principle ruled then and there controls this case. We do not think so. The ordinances are not the same. Under the ordinance of 1875, passed upon in the 55 Ga., the bus.ness of transporting in omnibusses, carriages, etc., etc., is taxed eo nomine; while such is not the case in the ordinances-of 1871^ seq., which are involved here. In tf.ese, the money is paid for license to run such vehicles. It is true that the owners or lessees of public stable5-, are taxed alike in both instances, but that which \s invoked to make the tax illegal and double is not the same. In the one case it is an imposition for license tq run certain vehicles, in the other it is eo nomine a tax on business.
But pietermitting this point, and conceding that in sub-' stance the ordinances amount to the-same thing; then, all that is decided in 55 Ga., does not control this, because that decision is that this court will not control the chancellor vhen he exercises his discretion on the question 'of a temporary ad interim injunction, unless he has violated some principle of law or shocked all sense of equity in weighing 'the facts before him, and we could not say that iit that case he had done either.
*36The very point which that decision in that case reserved for the jury was whether or not custom made the business of the keeper of a public stable the same as that of running omnibusses, etc., to and from railroads, and this court does say that what was then before the chancellor in the shape of depositions, preponderated to fix the one business as incident to the other; arid that is the sum and substance of the judgment of this court in that case.
So that, conceding the identity in substance of these ordinances, it was for the jury to say whether the custom . was so established by the facts as to make the one business embrace the other, under the rules of the law given by the court, and it is for the court to say, on reviewing the verdict, whether or not the testimony established the custom, or was sufficient in law to set it up? What is that sufficiency? How much preponderating weight must there be to establish a binding custom so as to make it part of a contract, especially such a contract as to prohibit or curtail the levy of taxes to carry on government, state or municipal? Our own Code responds as to ordinary contracts, as follows: “The custom of any trade or business shall be binding only when it is of such uhivérsal practice as to justify the conclusion that it became, by implication, a part of the contract.” — Code, §1, sub-sec. 4. In one case this court held that this word “universal,” while it did not mean in this section, absolutely without exception, yet it did mean so wide and all embracing that the exception merely proved the universality of the rule. So understanding it, is this custom proven here, or was this point of inquiry fairly given to the jury under this provision of our Code? We cannot so think.
It is in testimony that public stables embrace some such stables where no vehicles at all are used for any purposes. It is in testimony by the plaintiff himself, that his brother and himself were in partnership in the omnibus business, but not in the stable business. It is difficult to see how *37they were then identical, or that one by implication necessarily embraced the other as part of a contract-in regard to public stables; and we cannot see that the testimony of a few men engaged in the same occupation, and having the same kind of suits pending against the city as the plaintiff, is sufficient in law to set up a custom so universal- over the city of Savannah in all public stables therein, as to preclude the city authorities from levying a tax on the business of running omnibusses and hacks, and taking out license and using badges therefor, in addition to a tax for the mere business of keeping a public stable, which is a general term embracing a variety of stables kept publicly for various and distinct purposes. Such a rule if enforced,would be unjust,operating unequally on those public stables that merely boarded, or sold, or doctored horses ; for they would be taxed on their business the same as those other public stables, or the owners and lessees of that class, who not only did their business but added to it other employments, in which other employments they formed partnerships, and created entities diverse and distinct. It would be anything else than on the ad valorem principle.
This right to recover back taxes paid for license to engage in trade, after the trade has been carried on for years, does not seem to rest on sound principles of law or morals. The cases generally rest on some sudden discovery that the payment long acquiesced in was illegal, and straightway cupidity encourages the hope that possibly money may be made by suit therefor. Though the law was open to resist the tax when laid and first attempted to be enforced, it is preferred to get the license to do the business to make money out of it, and then years afterwards, when some bolder adventurer elicits a decision of the courts calling in question the legality of something akin to taxes paid before, straightway to sue to recover them back. It is against public policy and good morals to encourage any such speculation on the chances of law suits. It is ag *38public policy, especially to permit taxes to be recovered back in such cases. Nor does it matter much whether those taxes are state or municipal. They are the wheels oí government, and when taken away or clogged, govern,ment ceases to move, or rolls with a rickety and uncertain motion.
We think, therefore, that the law should be rigidly enforced so far as respects all such suitors, and such was the main view of the case of the town of Thomson vs. Norris, reported in 62 Ga., 538, where it was rigidly enforced by this court in the case of a liquor dealer, and it should be so enforced, we think, against all persons who pay license to trade and then repudiate the bargain after they have reaped its fruits, and sue the other side for the consideration it had received after the suitor has enjoyed his part of the contract to the full. See also Douglasville vs. Johns, 62 Ga., 423.
In no case where the payment of the tax was voluntary» will the recovery of it back be tolerated. And it is the payment, not a vague arrangement or bargain to pay, which must have been extorted by duress in order to permit recovery. The evidence in this case fails to show actual payments of money under duress, or to separate them from agreements to pay under duress and afterwards voluntary payment. It is really difficult to see how any payment can be said to be under duress, or rather any bargain to pay to operate on the payment itself as under duress, when the courts are open, when the remedy in chancery is ample, if not complete at law, and when the city execution for the tax can be suspended until the whole case may be fully tried; and by giving bond the business of the citizen cannot be hurt. If the city tax be illegal the remedy is wide to stop its enforcement; and if not stopped, it is the tax payer’s own laches. And, therefore, it is held that no tax made and paid by execution can be recovered back. But it is enough here to hold now that if not actually paid under duress, it *39will be construed to be paid voluntarily, and it cannot be recovered back.
4. The final decree in the case of the City of Savannah vs. Dehony et al., 55 Ga., 33, should not have been admitted in evidence in this case, though the present plaintiff is one of the parties there and the city is the other. It was an agreed or compromise verdict and decree, and that alone should exclude it; but it was not the same tax, not for the same year, not under the same ordinance, and how much it may have prejudiced the city’s case we cannot estimate. • It may have controlled the verdict in the minds of men not accustomed to distinguish between cases, and been regarded as a surrender by the city of its right to exact license in former years because, in 1875, it had been held by this court that it could not tax business twice, and after that decision the city abandoned further contest and agreed to the decree perpetually enjoining the collecting of the tax for 1875. Because the courts would enjoin the collection of a tax in 1875, it does not follow that it would permit the same plaintiff to recover back a tax, though even exactly like that in 1875, paid in 1870 or 1871. It is a non sequitur, and for this reason the decree was not evidence.
Judgment reversed.